 1   Katherine E. Carlton Robinson, Esq. (IN #31694-49)
       (admitted Pro Hac Vice)
 2   Debra A. Miller, Esq. (IN #27254-49)
       (admitted Pro Hac Vice)
 3   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 4   Zionsville, IN 46077
     Telephone: 317-363-2400
 5   Fax: 317-363-2257
 6   E-Mail: krobinson@schuckitlaw.com
     E-Mail: dmiller@schuckitlaw.com
 7
     Lead Counsel for Defendant Trans Union, LLC
 8   Designated Counsel for Service

 9
     Eileen T. Booth, Esq. (CSB #182974)
10   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
11   Sacramento, CA 95825
     Telephone: 916-971-4100
12   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
13
     Counsel for Defendant Trans Union, LLC
14
15                            UNITED STATES DISTRICT COURT
16                           EASTERN DISTRICT OF CALIFORNIA
17                                  SACRAMENTO DIVISION
18   KATHERINE KING,                                      )   CASE NO. 2:19-cv-01983-WBS-
               Plaintiff,                                 )   AC
19                                                        )
            vs.                                           )
20                                                        )   STIPULATION AND
     EXPERIAN INFORMATION SOLUTIONS,                      )   [PROPOSED] ORDER OF
21   INC.; EQUIFAX INFORMATION SERVICES,                  )   DISMISSAL WITH PREJUDICE
     LLC; TRANSUNION, LLC; and WELLS                      )   AS TO DEFENDANT TRANS
22   FARGO BANK, N.A.;                                    )   UNION, LLC ONLY
                 Defendants.                              )
23                                                        )
24          Plaintiff Katherine King (“Plaintiff”), by counsel, and Defendant Trans Union, LLC
25
     (“Trans Union”), by counsel, hereby stipulate and agree that all matters herein between them
26
     have been compromised and settled, and that Plaintiff’s cause against Trans Union only should
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:19-CV-01983-WBS-AC
                                             Page 1 of 3
 1   be dismissed, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(2), with each party to bear its
 2   own costs and attorneys’ fees.
 3
                                                 Respectfully submitted,
 4
 5
     Date: January 9, 2020                       /s/ Joseph B. Angelo (as authorized on 1/9/20)
 6                                               Joseph B. Angelo, Esq.
                                                 Gale, Angelo, Johnson, & Pruett, P.C.
 7                                               1430 Blue Oaks Boulevard, Suite 250
 8                                               Roseville, CA 95747
                                                 Telephone: (916) 290-7778
 9                                               Fax: (916) 721-2767
                                                 E-Mail: jangelo@gajplaw.com
10
11                                               Counsel for Katherine King

12
13
     Date: January 9, 2020                       /s/ Debra A. Miller
14                                               Katherine E. Carlton Robinson, Esq.
                                                   (IN #31694-49)
15                                                  (admitted Pro Hac Vice)
                                                 Debra A. Miller, Esq. (IN #27254-49)
16
                                                    (admitted Pro Hac Vice)
17                                               Schuckit & Associates, P.C.
                                                 4545 Northwestern Drive
18                                               Zionsville, IN 46077
19                                               Telephone: 317-363-2400
                                                 Fax: 317-363-2257
20                                               E-Mail: krobinson@schuckitlaw.com
                                                 E-Mail: dmiller@schuckitlaw.com
21
                                                 Lead Counsel for Defendant Trans Union, LLC
22
23                                               Eileen T. Booth, Esq. (CSB #182974)
24                                               Jacobsen & McElroy PC
                                                 2401 American River Drive, Suite 100
25                                               Sacramento, CA 95825
                                                 Telephone: 916-971-4100
26                                               Fax: 916-971-4150
                                                 E-Mail: ebooth@jacobsenmcelroy.com
27
                                                 Local Counsel for Defendant Trans Union, LLC
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:19-CV-01983-WBS-AC
                                             Page 2 of 3
 1                                             ORDER
 2           PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff
 3   Katherine King against Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff
 4   Katherine King and Defendant Trans Union, LLC shall each bear their own costs and attorneys’
 5   fees.
 6   Dated: January 10, 2020
 7
 8
 9
10
     DISTRIBUTION TO:
11
      Joseph Angelo, Esq.                           Debra A. Miller, Esq.
12
      jangelo@gajplaw.com                           dmiller@schuckitlaw.com
13    Eileen Booth, Esq.                            Jennifer Sun, Esq.
      ebooth@jacobsenmcelroy.com                    jennifersun@jonesday.com
14    Laszlo Ladi, Esq.                             Thomas P. Quinn, Jr., Esq.
      ll@severson.com                               tquinn@nokesquinn.com
15
      Katherine E. Carlton Robinson, Esq.
16    krobinson@schuckitlaw.com
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:19-CV-01983-WBS-AC
                                             Page 3 of 3
